COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-083-CV


BARNDOGS PROPERTY MANAGEMENT, L.L.C.                              APPELLANTS
T.D.F.I., L.L.C. AND G. WAYNE BROWN

                                              V.

HELP WANTED II, INC.                                                 APPELLEE

                                           ----------

      FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                          ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                           ----------

      On May 13, 2008, we notified appellants that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See T EX. R. A PP. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless




      1
          … See T EX. R. A PP. P. 47.4.
appellants, within fifteen days, made arrangements to pay for the clerk’s record

and provided this court with proof of payment.

      On May 20, 2008, appellants informed us that they no longer desired to

pursue the appeal and therefore had no objection to its dismissal. Accordingly,

we dismiss this appeal for want of prosecution. See T EX. R. A PP. P. 37.3(b),

42.3(b).

      Appellants shall pay all costs of the appeal, for which let execution issue.




                                                  PER CURIAM




PANEL D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: June 19, 2008




                                        2